82 U.S. 429 (1872)
15 Wall. 429
CITY OF RICHMOND
v.
SMITH.
Supreme Court of United States.

*434 Mr. L.R. Page, for the city, plaintiff in error.
Mr. W.F. Mattingly, contra.
*435 Mr. Justice CLIFFORD delivered the opinion of the court.
Prior to the surrender of the city of Richmond to the Federal forces, and in contemplation of that event, which took place on the same day, the city council adopted the following resolutions: (1.) That it is the imperative duty of this council, in case of the evacuation of this city by the government and army, to provide as far as it can for the immediate destruction of the stock of liquor in the city. (2.) That a committee of twenty-five citizens in each ward be appointed by the president to act in behalf of the city and proceed at once to accomplish this object; that said committee destroy on the premises all the liquor they can find, giving receipts for the same to the holders. (3.) That the faith of the city *436 be, and is hereby, pledged for the payment of the value of all liquors so destroyed to the holders of said receipts.
Such evacuation of the said city by the government and army as that contemplated by the first resolution did occur during the evening of that day and the morning of the next day, and it appears that the committee contemplated by the second resolution was appointed, and that they, on the following day, in pursuance of said second resolution, destroyed on the premises of the plaintiff the liquors mentioned in the declaration, of the value specified in the bill of particulars filed in the case and annexed to the declaration.
Payment having been refused the plaintiff brought an action of assumpsit against the corporation defendants to recover the value of the liquors destroyed, as promised in the third resolution. Service was made, and the defendants having entered their appearance demurred to the special count, but the court overruled the demurrer and the parties having waived a jury submitted the cause under the pleadings to the decision of the court.
Two pleas were pleaded by the defendants, as follows: (1.) That they never undertook and promised as alleged in the declaration. (2.) That prior to the destruction of the liquors as alleged, the Confederate government determined, in case the city should be evacuated as supposed, to set fire to the warehouses and other buildings in the city, and that they did on that day set fire to such warehouses and buildings, including the premises of the plaintiff, and that the same were destroyed by fire; that the building in which the liquors were stored took fire shortly after the liquors were destroyed, and was consumed, and that the liquors, if they had not been destroyed, would have been consumed.
Issue was joined upon the first plea and the plaintiff demurred to the second, and the court sustained the demurrer and held the plea to be insufficient. Evidence was introduced by the plaintiff and the court rendered judgment in his favor for the sum of two thousand eight hundred and thirty-two dollars, and the defendants excepted and removed the cause into this court.
*437 Before proceeding to examine the questions which have been discussed at the bar, it becomes necessary to refer to certain other portions of the record, and more particularly to the agreement signed by the counsel waiving a trial by jury and submitting all questions of law and fact arising on the trial of the cause to the decision of the court. By that agreement it is also stipulated that the court may "draw all the inferences and conclusions that a jury is authorized to draw from the evidence, and with liberty to either party to except to the judgment of the court in the same manner and to the same extent that he might except to the verdict of a jury, and to object to the same for the same reasons."
Parties have a right to waive a trial by jury and submit the issues of fact to the determination of the Circuit Court, but they cannot by any such agreement make it the duty of this court to draw inferences and conclusions of fact from the evidence, nor to examine such inferences and conclusions of fact as may be drawn from the evidence by the Circuit Court.[*]
Pursuant to that agreement the court made a general finding as follows: "The court finds the facts for the plaintiff," and rendered judgment that the plaintiff recover of the defendants the sum of two thousand eight hundred and thirty-two dollars, with interest. Exceptions were taken at the time to the opinions of the court given against the defendants, but there is no exception to any ruling of the court in admitting or rejecting evidence, and no prayers for instructions of any kind were presented to the court.
Issues of fact in civil causes pending in the Circuit Courts may, if the parties so agree, be tried and determined by the court without the intervention of a jury, but such a submission necessarily implies that the facts shall be found by the court, and the act provides that the finding may be either general or special, and that it shall have the same effect as *438 the verdict of a jury. Consequently where the finding is general nothing is open to review but the rulings or, perhaps, the instructions of the court as presented in a bill of exceptions, which is sufficient to show that nothing is open to re-examination in this case except the ruling of the court in sustaining the demurrer of the plaintiff to the second plea of the defendants.[*]
Much discussion of that question is certainly not required, as the theory of the plea is that if the defendants had not destroyed the liquors they would have been destroyed by fire, which is alleging what cannot be known, as the liquors might have been rescued from the conflagration by the energy of the citizens or of the police. Impending dangers give no immunity to one man to destroy the property of another. As well may a man in good health claim the right to take the life of his neighbor who is sick, and offer as a defence for his crime that the sick man would have died of his disease if he, the defendant, had withheld the mortal blow.
Suppose, however, the exceptions to the judgment are sufficient to raise the questions which the defendants desire to present for decision, still the court would feel constrained to affirm the judgment upon the ground that the Supreme Court of the State have decided in an analogous case that the corporate authorities of the city had authority under the charter of the city to make the order for the destruction of the liquors and to give the pledge for payment, and that the defendants are responsible for the value of the liquors destroyed under that order. State courts certainly have a right to expound the statutes of the State, and having done so, those statutes, with the interpretation given to them by the highest court of the State, become the rules of decision in the Federal courts.[]
*439 Viewed in any reasonable light, the court is of the opinion that there is no error in the record.
JUDGMENT AFFIRMED.
Mr. Justice BRADLEY, dissenting:
I dissent from the judgment of the court in this case. A resolution adopted by the common council of an insurgent city just before its occupation by our armies, for the purpose of keeping any class of property out of its hands by destroying the same, is a sheer act of war, and no contract or stipulation for indemnity to persons whose property was thus destroyed had any validity after the collapse of the Confederacy. The owners of tobacco, cotton, or machinery destroyed on similar occasions are just as much entitled to set up stipulations for indemnity. The wounded soldier has just as good a right to claim damages from the Confederate soldier who wounded him.
NOTES
[*]  Shankland v. Washington, 5 Peters, 397; Suydam v. Williamson, 20 Howard, 434.
[*]  Miller v. Life Insurance Co., 12 Wallace, 295; 13 Stat. at Large, 501; Bond v. Brown, 12 Howard, 254; Saulet v. Shepherd, 4 Wallace, 502.
[]  Jones v. Richmond, 18 Grattan, 517; Leffingwell v. Warren, 2 Black, 603.